Citation Nr: 1044629	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
left Achilles tendonitis.

2.  Entitlement to service connection for umbilical hernia.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ankle 
sprain.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back strain.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hamstring pull.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sprained left 
wrist.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left eye 
laceration.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left quadriceps 
rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.  
The period from July 1978 to August 1983 is considered to be 
honorable service, while the August 1983 to May 1986 period is 
considered to have been dishonorable service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2010.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

The Veteran has submitted evidence directly to the Board, 
accompanied by a waiver of having such evidence initially 
considered by the RO in accord with 38 C.F.R. § 20.1304 (2010).

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's left Achilles tendonitis claim.  
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an additional matter, the Veteran has raised the issue 
of reopening the decision which determined that his August 
1983 to May 1986 period is dishonorable service.  However, 
this matter has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The record reflects the Veteran's original claims folder was 
lost, and the evidence currently of record is contained in a 
rebuilt folder.

3.  The competent medical evidence of record does not reflect the 
Veteran has any current disability from umbilical hernia.

4.  The record reflects that an October 1986 administrative 
decision determined that the Veteran had honorable service from 
July 1978 to August 1983, but that he was determined to have 
dishonorable service from August 1983 to May 1986.

5.  Service connection was previously denied right ankle sprain, 
back strain, hamstring pull, left wrist sprain, left eye 
laceration, and left quadriceps rupture, by an April 2000 rating 
decision.  Nothing in the record reflects the Veteran did not 
receive notification of that decision or that he appealed that 
decision. 

6.  The evidence received since the last prior denials of service 
connection for right ankle sprain, back strain, hamstring pull, 
left wrist sprain, left eye laceration, and left quadriceps 
rupture do not relate unestablished fact(s) necessary to 
substantiate any of these claims, is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denials, and does not raise a reasonable possibility of 
substantiating any of these claims.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for umbilical hernia.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for right ankle 
sprain, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159, 3.303 (2010).

3.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for back strain, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 101, 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159, 3.303, 3.312 (2010).

4.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for hamstring pull, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 101, 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159, 3.303, 3.312 (2010).

5.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for sprained left 
wrist, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159, 3.303 (2010).

6.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for left eye 
laceration, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a), 3.159, 3.303 (2010).

7.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for left quadriceps 
rupture, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
101, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a), 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in March, April, and August 2005.  All 
of these letters were clearly sent prior to the November 2005 
rating decision that is the subject of this appeal.  He was also 
sent additional notification via a June 2007 letter, followed by 
readjudication of the appeal by an October 2008 Supplemental 
Statement of the Case (SSOC) which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the June 2007 letter included the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board further notes that, in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court established significant requirements with 
respect to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her entitlement 
to the underlying claim for the benefit sought by the claimant.  
Here, the aforementioned 2005 letters noted the previously denied 
claims and the basis thereof; that new and material evidence was 
required to reopen these previously denied claims; and explained 
the standard for new and material evidence by language consistent 
with the relevant regulatory provisions.  Consequently, the Board 
concludes that the Veteran received adequate notification in 
accord with Kent.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied except 
for his left tendonitis claim.  

The Board acknowledges that the Veteran's original VA claims 
folder was lost and has been rebuilt.  Although there are 
duplicate copies of his service treatment records on file which 
he provided, the Board cannot claim that all of his service 
treatment records are available.  Under such situations the Board 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt rule.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law 
does not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the 
Court declined to apply an "adverse presumption" where records 
have been lost or destroyed while in government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease).

The Board also notes that various records have been obtained and 
considered in conjunction with this claim.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, to include at the August 2010 Board 
hearing.  Nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
Under the law, an examination is not required in the context of 
new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); 
see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service-connected compensation is not payable unless the period 
of service on which the claim is based was terminated by 
discharge or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  To be clear, an other 
than honorable discharge, as determined by the military, does not 
necessarily constitute a dishonorable discharge, as determined by 
VA.  See, e.g., 38 C.F.R. § 3.12.

In this case, the Board acknowledges that the Veteran's available 
service treatment records do contain references to umbilical 
hernia.  However, a thorough review of the post-service medical 
evidence of record contains no entries indicative of umbilical 
hernia, or any other chronic disability as a result thereof.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  However, no evidence 
of any umbilical hernia disability has been demonstrated in the 
any of the evidence received during the pendency of this case.  
As such, the holding of McClain is not applicable to the instant 
case.  Moreover, no medical examination is warranted in the 
absence of a current disability.  See 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

New and Material evidence

Service connection was previously denied right ankle sprain, back 
strain, hamstring pull, left wrist sprain, left eye laceration, 
and left quadriceps rupture, by an April 2000 rating decision.  
The Board acknowledges that only a copy of this decision is on 
file, and not the original.  Further, there is no copy of a 
notification letter to the Veteran regarding this decision.

Despite the foregoing, the Board observes that there is a 
presumption of regularity that public officers perform their 
duties correctly, fairly, in good faith, and in accordance with 
law and governing regulations.  See Marsh v. Nicholson, 19 Vet. 
App. 381, 385 (2005).  Further, the Court has consistently held 
that the law presumes the regularity of the administrative 
process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).

Applying this presumption to the instant case, the Board must 
conclude that the Veteran was notified of the prior denial of 
these claims.  Nothing in the record reflects the Veteran did not 
receive notification of that decision or that he appealed that 
decision, nor does he contend otherwise.  Therefore, the Board 
finds that this decision is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010), the Court interpreted the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."   The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  

The record reflects that the evidence on file at the time of the 
April 2000 rating decision includes the Veteran's service 
treatment records; a copy of the October 1986 administrative 
decision determining that his July 1978 to August 1983 period was 
considered honorable service, while the August 1983 to May 1986 
period was considered dishonorable service; an October 1986 
rating decision that purportedly denied service connection for 
rupture of left thigh rectus femoris muscle; and a copy of an 
altered DD Form 214.  In pertinent part, the April 2000 rating 
decision found that the Veteran's left quadriceps muscle was 
during his period of dishonorable service.  His back strain and 
left hamstring pull also occurred during this period, although it 
was indicated that there was no evidence of a current back 
disability.  Further, it was noted that he injured his right 
ankle, left wrist, and left eye during his honorable period of 
service, but that there was no evidence of current disabilities 
for which to establish service connection.

The evidence added to the record since the April 2000 rating 
decision includes statements from the Veteran, the testimony at 
his August 2010 hearing, the duplicate copies of his service 
treatment records provided by the Veteran, and post-service 
medical records which cover a period through 2009.

Initially, the Board notes that a thorough review of the post-
service medical records contain no entries indicative of current 
disabilities of the left eye, left wrist, or right ankle.  As 
already stated, this was the specific basis for the prior denial.  
Although he indicates that he does have such current impairment, 
he advanced similar contentions at the time of the last prior 
denial of these claims.  He has not identified any additional 
details that were not contemplated on this matter at the time of 
the last prior denial.  Therefore, the Board finds that this 
evidence is cumulative and redundant of the evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating her claim.

Regarding the back strain claim, the Board notes that the 
treatment records added to the file since the last prior denial 
does include findings indicative of a current disability.  As 
noted above, there was no evidence of such a disability at the 
time of the April 2000 rating decision.  However, the decision 
emphasized that even if there was such evidence, the claim would 
still be denied as the service treatment records indicated that 
the only in-service treatment for back problems was during his 
period of dishonorable service, as was the left hamstring pull 
and left quadriceps rupture.  The Board observes that no evidence 
has since been added to the record to reflect the Veteran had any 
problems concerning his back, left handspring, or left quadriceps 
during what is considered his honorable period of service.  
Without such evidence, the Board must find that the evidence 
added to the record is cumulative and redundant of the evidence 
previously of record, does not relate to unestablished facts 
necessary to substantiate these claims, and does not raise a 
reasonable possibility of substantiating any of these claims.

As indicated in the Introduction, the issue of reopening the 
prior determination of dishonorable service is not presently 
before the Board.  Therefore, the Board has no jurisdiction to 
question that determination.

The Board acknowledges that the Veteran indicated at his August 
2010 hearing that he did not receive notification of the October 
1986 administrative decision on this matter.  However, the April 
2000 rating decision reflects that the administrative decision 
was the basis for the prior October 1986 rating decision that 
denied his left quadriceps rupture claim.  Moreover, it was also 
noted that a November 1986 notification letter was of record at 
that time.  Applying the presumption of regularity, the Board 
must conclude that the Veteran would have received notification 
of this determination.  Further, the Court has held that a 
statement that a document from VA was not received is 
insufficient to rebut the presumption of regularity.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  In order to rebut the 
presumption of regularity, he must submit "clear evidence to the 
effect that [VA's] regular mailing practices [were] not regular 
or that they were not followed."  Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  The Veteran has made no attempt at such a 
showing here, relying instead on his statement that no such 
notification was received.  Additionally, the Board finds it 
significant that in his request to reopen this matter, the 
Veteran has submitted a statement addressing the circumstances of 
his being absent without leave (AWOL).  By this action, he has 
indicated he is aware of the basis for the determination of 
dishonorable service.

In view of the foregoing, the Board must find that the evidence 
received since the last prior denials of service connection for 
the aforementioned disabilities do not relate unestablished 
fact(s) necessary to substantiate any of these claims, is 
cumulative and redundant of the evidence of record at the time of 
the last prior final denials, and does not raise a reasonable 
possibility of substantiating any of these claims.  Therefore, 
new and material evidence has not been received pursuant to 38 
C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not 
been received in support of the Veteran's request to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).

The Board further notes that even if new and material evidence 
had been received to reopen the aforementioned claims, the 
underlying service connection claims would still be denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  As 
stated above, there is no evidence of current disabilities of the 
right ankle, left wrist, or left eye.  Further, the record 
indicates that any disabilities of the back, hamstring pull, 
and/or left quadriceps were incurred during a period of 
dishonorable service, for which service connection is not 
permitted.


ORDER

Entitlement to service connection for umbilical hernia is denied.

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for right ankle 
sprain, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for back strain, the 
benefit sought on appeal is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for hamstring pull, 
the benefit sought on appeal is denied.

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for sprained left 
wrist, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for left eye 
laceration, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for left quadriceps 
rupture, the benefit sought on appeal is denied.  
REMAND

In this case, the Board finds that further development is 
required with respect to the left Achilles tendonitis claim in 
order to comply with the duty to assist.  The Board acknowledges 
that the Veteran was accorded a VA medical examination which 
evaluated this disability in November 2005.  However, it has been 
approximately 5 years since this examination.  As such, the Board 
is of the opinion that the evidence of record may not accurately 
reflect the current nature and severity of this disability.  
Moreover, the Veteran intimated at his August 2010 hearing that 
this disability may have increased in severity since the last 
examination.  

In view of the foregoing, the Board concludes that a new 
examination is necessary to evaluate the current severity of this 
service-connected disability.  See VAOPGCPREC 11-95 (April 7, 
1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected left Achilles tendonitis since 
July 2008.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected left Achilles tendonitis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  Such comments should 
include whether there is additional 
limitation of motion following repetitive 
testing due to pain, weakness, 
fatigability, etc.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
after the issuance of the last SSOC in October 2008, and provides 
an opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


